UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Coldwater Creek Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. Berylson Capital Partners, LLC Berylson Master Fund, LP James Berylson 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Berylson Capital Partners, LLC – Delaware Berylson Master Fund, LP - Cayman Islands James Berylson - United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares 6Shared Voting Power Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares 7Sole Dispositive Power Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares 8Shared Dispositive Power Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) Berylson Capital Partners, LLC – 0% Berylson Master Fund, LP - 0% James Berylson – 0% 12 Type of Reporting Person (See Instructions) Berylson Capital Partners, LLC– OO (Limited Liability Company) Berylson Master Fund, LP - PN (Limited Partnership) James Berylson – IN SCHEDULE 13G Item1 (a) Name of Issuer Coldwater Creek Inc. (b) Address of Issuer’s Principal Executive Offices One Coldwater Creek Drive, Sandpoint, Idaho 83864 Item2 (a) Name of Person Filing Berylson Capital Partners, LLC Berylson Master Fund, LP James Berylson (b) Address of Principal Business Office or, if none, Residence Berylson Capital Partners, LLC Berylson Master Fund, LP James Berylson c/o Berylson Capital Partners, LLC 33 Arch Street, Suite 3100 Boston, MA 02110 (c) Citizenship Berylson Capital Partners, LLC - Delaware Berylson Master Fund, LP - Cayman Islands James Berylson- United States (d) Title of Class of Securities Common Stock, par value $0.01 per share (e) CUSIP Number Item3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act; (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4 Ownership None of Berylson Master Fund, LP, Berylson Capital Partners, LLC nor James Berylson own any shares of the Issuer. Item4(a) Amount Beneficially Owned** Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares Item4(b) Percent of Class Berylson Capital Partners, LLC – 0% Berylson Master Fund, LP - 0% James Berylson – 0% Item4(c) Number of shares as to which each such person has voting and dispositive power: (i) Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares (ii) shared power to vote or to direct the vote Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares (iii) sole power to dispose or to direct the disposition of Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares (iv) shared power to dispose or to direct the disposition of Berylson Capital Partners, LLC – 0 shares Berylson Master Fund, LP - 0 shares James Berylson - 0 shares Item5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8 Identification and Classification of Members of the Group Not applicable. Item9 Notice of Dissolution of Group Not applicable. Item10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement by and among the Reporting Persons, incorporated by reference to Exhibit 99.1 to the Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on April 18, 2013. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2014 BERYLSON MASTER FUND, LP By: Berylson Capital Partners GP, LLC, its General Partner By: /s/ James Berylson James Berylson, Managing Member BERYLSON CAPITAL PARTNERS, LLC By: /s/ James Berylson James Berylson, Managing Member JAMES BERYLSON By: /s/ James Berylson James Berylson, Individually
